Celebrezze, J.,
concurring.
I believe that appellant’s inconsistent conduct, viz., entering a plea to the indictment, constituted a waiver of compliance with the applicable time limitation. Cf. Crider v. Maxwell (1968), 174 Ohio St. 190, wherein it is stated at page 192:
“The petitioner urges that he was deprived of his constitutional rights by not having a preliminary hearing. It is his contention that failure to afford a preliminary hearing deprives an accused of being able to confront the state’s witnesses and lay evidence before the court as to the degree of accused’s guilt and deprives him of other constitutional rights. Such is not the purpose of the preliminary hearing. *157It is only to determine whether sufficient evidence exists to warrant binding an accused over to the grand jury to determine whether formal charges shall be placed against him. No rights or defenses are lost from a failure to have a preliminary hearing. In this respect, petitioner has been deprived of no constitutional right. Once an indictment has been returned, a plea to such indictment waives any right the accused has to a preliminary hearing. Annotation, 116 A. L. R. 550; 4 "Wharton’s Criminal Law and Procedure, 290, Section 1619.” (Emphasis added.)
I write solely to address the appellate court’s holding that, despite the failure to accord the accused a timely preliminary hearing, the subsequent return of an indictment by the grand jury somehow cured the patent error of the Municipal Court. Unless waived, both R. C. 2945.71(C)(1) and Crim. R. 5(B) (1) entitle a criminal defendant, in felony cases, to a preliminary hearing. The rule also provides that: “The preliminary hearing shall not be held, however, if the defendant is indicted.” When the statute and the rule are read in pari materia it becomes evident that the reference in the rule is to a direct indictment; i. e., one returned independent of a bindover order (as a result of a preliminary hearing or waiver of same). In that instance the accused is not arrested until after the indictment is returned by the grand jury, and thus there is no danger that an individual will be incarcerated for an indefinite period of time without probable cause for the detention having been established.
In the case sub judice it is not disputed that appellant spent 11 days in jail and another eight days on bond before a determination of probable cause was finally made, at which time appellant was bound over to the grand jury. It is therefore inaccurate to suggest that, under the present circumstances, the indictment could cure the error committed by the Municipal Court when it scheduled appellant’s preliminary hearing beyond the prescribed time limits.
I would hold that where an individual has been ar*158rested and charged with a crime, and where there has been no waiver of the preliminary hearing, either express or implied, an indictment charging the same offense must he returned within the time limitations set forth in both the statute and the rule in order to obviate the statutorily-required hearing.3
Locher, J., concurs in the foregoing concurring opinion.

 Ohio’s statute and criminal rule were modeled upon their federal counterparts, and therefore doubt as to the wisdom of the above interpretation may be resolved by an examination of the pertinent federal law.
Prior to the adoption of the Magistrate’s Act of 1968, the practice of “mooting” the preliminary hearing was achieved, in certain federal districts, by having the hearing delayed via continuances until the grand jury could first act. Federal defendants challenged this procedure in post-indictment motions, on the ground that it denied their right, under former Fed. R. Crim. P. 5(c), to have a hearing within a “reasonable time” after the first appearance. The federal courts consistently held, however, that since the indictment had established probable cause, the defendant was entitled to neither his release nor a post-indictment preliminary hearing. See, e. g., United States v. Motte (S. D. N. Y. 1966), 251 F. Supp. 601; Sciortino v. Zampano (C. A. 2, 1967), 385 F. 2d 132.
In 1968, Congress adopted Section 303 of the Federal Magistrate’s Act, Section 3060, Title 18, U. S. Code, and specific time periods were thereby substituted for the former “reasonable time” within which a preliminary hearing was to be held. Section 3060 reads, in part:
“(a) Except as otherwise provided by this section, a preliminary examination shall be held within the time set by the judge or magistrate pursuant to subsection (b) of this section, to determine whethei there is probable cause to believe that an offense has been committed and that the arrested person has committed it.
“(b) The date for the preliminary examination shall be fixed by the judge * * * unless the arrested person waives the preliminary examination, such examination shall be held within a reasonable time following initial appearance, but in any event not later than—
“(1) the tenth day following the date of the initial appearance of the arrested person before such officer if the arrested person is held in custody without any provision for release * * * or
“(2) the twentieth day following the date of the initial appear* anee if the arrested person is released from custody * * *.
“(c) With the consent of the arrested person, the date fixed by *159the judge or magistrate for the preliminary examination may be a date later than that prescribed by subsection (b), or may be continued one or more times to a date subsequent to the date initially fixed therefor. In the absence of such consent of the accused, the date fixed for the preliminary hearing may be a date later than that prescribed by subsection (b), or may be continued to a date subsequent to the date initially fixed therefor, only upon the order of a judge of the appropriate United States district court after a finding that extraordinary circumstances exist, * * *.
“(d) Except as provided by subsection (e) of this section, an arrested person who has not been accorded the preliminary examination required by subsection (a) within the period of the time fixed by the judge or magistrate in compliance with subsections (b) and (c), shall be discharged from custody or from the requirement of bail or any other condition of release, without prejudice, however, to the institution of further criminal proceedings against him upon the charge upon which he was arrested.
“(e) No preliminary examination in compliance with subsection (a) of this section shall be required to be accorded an arrested person, nor shall such arrested person be discharged from custody or from the requirement of bail or any other condition of release pursuant to subsection (d), if at any time subsequent to the initial appearance of such person before a judge or magistrate and prior to the date fixed for the preliminary examination pursuant to subsections (6) and (c) an indictment is returned * * (Emphasis added.)
In 1972 the Federal Rules of Criminal Procedure were amended, in light of Section 3060, and Fed. R. Crim. P. 5(e) currently provides, in pertinent part:
“A defendant is entitled to a preliminary examination, unless waived, when charged with any offense, other than a petty offense, which is to be tried by a judge of the district court. If the defendant waives preliminary examination, the magistrate shall forthwith hold him to answer in the district court. If the defendant does not waive the preliminary examination, the magistrate shall schedule a preliminary examination. Such examination shall be held within a reasonable time but in any event not later than 10 days following the initial appearance if the defendant is in custody and no later than 20 days if he is not in custody, provided, however, that the preliminary examination shall not be held if the defendant is indicted or if an information against the defendant is filed in district court before the date set for the preliminary examination.” (Emphasis added.)